Name: Commission Regulation (EEC) No 1212/87 of 30 April 1987 amending Regulation (EEC) No 392/87 laying down detailed rules for the application of Council Regulation (EEC) No 230/87 on the free supply of intervention stocks of processed cereals to charitable organizations
 Type: Regulation
 Subject Matter: plant product;  trade policy;  legal form of organisations;  cooperation policy;  Europe
 Date Published: nan

 No L 115/32 Official Journal of the European Communities 1 . 5 . 87 COMMISSION REGULATION (EEC) No 1212/87 of 30 April 1987 amending Regulation (EEC) No 392/87 laying down detailed rules for the appli ­ cation of Council Regulation (EEC) No 230/87 on the free supply of intervention stocks of processed cereals to charitable organizations THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 1579/86 (2), and in particular Article 7 (4) thereof, Having regard to Council Regulation (EEC) No 230/87 of 26 January 1987 on the free supply of intervention stocks of processed cereals to charitable organizations (3), as amended by Regulation (EEC) No 961 /87 (4), and in parti ­ cular Article 1 (3) thereof, Whereas Commission Regulation (EEC) No 392/87 of 9 February 1987, laying down detailed rules for the applica ­ tion of Council Regulation (EEC) No 230/87 on the free supply of intervention stocks of processed cereals to charitable organizations (*), as last amended by Regulation (EEC) No 979/87 (*), provides that, on the basis of infor ­ mation supplied by the Italien authorities, Siracusa is to be the storage location for intervention stocks of durum wheat available to the Spanish intervention agency ; Whereas it appears that the quantities available in Sira ­ cusa are insufficient to meet the requirements of the scheme introduced by Regulations (EEC) No 230/87 and (EEC) No 392/87 ; whereas it also appears that other stocks of durum wheat have meanwhile become available to the Spanish intervention agency ; whereas delivery of the durum wheat by the Spanish intervention agency should therefore be authorized ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 In Annex II to Regulation (EEC) No 392/87, the line relating to durum wheat and to Spain as a Member State of destination is hereby deleted. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 23 April 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 30 April 1987. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 139, 24. 5 . 1986, p. 29 . (3) OJ No L 25, 28 . 1 . 1987, p . 2 . 0 OJ No L 91 , 3 . 4 . 1987, p . 1 . 0 OJ No L 40, 10 . 2 . 1987, p . 5 . fa OJ No L 92, 4. 4. 1987, p . 14 .